Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 08/28/2020.
Claim 1 is pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9792144 B2. 

Current claims
Claims in US Patent. No. US 9792144 B2
1. A method to manage a dynamic deployment environment including virtual machines, the method comprising:





detecting installation of a service on a virtual machine;





determining that the service corresponds to a service monitoring rule; and






based on the service corresponding to the service monitoring rule, 

























automatically configuring a monitoring agent identified by the service monitoring rule to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed.



(a) automatically scanning, by executing a computer readable instruction with a processor, the virtual machines in the deployment environment to identify a service installed on any of the virtual machines;




(b) automatically determining, by executing a computer readable instruction with the processor, whether the identified service corresponds to a service monitoring rule;


(c) when the service corresponds to the service monitoring rule, 
automatically determining, by executing a computer readable instruction with the processor, whether a monitoring agent identified by the service monitoring rule is installed on the one or more virtual machines on which the service is installed;
(d) when the monitoring agent identified by the service monitoring rule is not installed on at least one of the one or more virtual machines on which the service is installed, automatically installing, by executing a computer readable instruction with the processor, the monitoring agent on the at least one of the virtual machines on which the service is installed; and

(e) when the monitoring agent identified by the service monitoring rule is installed on the at least one of the virtual machines on which the service is installed, 

automatically configuring the monitoring agent, by executing a computer readable instruction with the processor, to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed, wherein (a), (b), (c), (d) and (e) are repeatedly performed without human intervention.



Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table above, because the current claim functions the scope of the US patent performs in broaden manner.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to manage a dynamic deployment environment including one or more virtual machines of the US patent in broaden manner to retain the similarity.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10761870 B2.
For Example, taking current claim 1, see comparing table: 
Current claims
Claims in US Patent. No. US 10761870 B2
1. A method to manage a dynamic deployment environment including virtual machines, the method comprising:

detecting installation of a service on a virtual machine;

determining that the service corresponds to a service monitoring rule; and




based on the service corresponding to the service monitoring rule,



automatically configuring a monitoring agent identified by the service monitoring rule to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed.
 



detecting, by a processor, installation of a service on a virtual machine;

determining, by the processor, that one or more properties of the service match criteria provided by a service monitoring rule, wherein the criteria define conditions that cause an installation of a monitoring agent to monitor the service; and

based on the one or more properties of the service matching the criteria defined by the service monitoring rule, installing, by an installing agent, the monitoring agent; and

automatically configuring, by the installing agent, the monitoring agent to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed.



Although the claims at issue are not identical, they are not patentably distinct from each other as seen in the table above, because the current claim functions the scope of the US patent performs in broaden manner.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to manage a dynamic deployment environment including one or more virtual machines of the US patent in broaden manner to retain the similarity.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Oracle, “Oracle® Enterprise Manager - Administration”, 8-2009, Oracle 318 pages.
As per Claim 1: Oracle discloses,
1.    A method to manage a dynamic deployment environment including virtual machines (See Grid Control, p, 1-1, or Figure 12-1, p.12-2), the method comprising:
detecting installation of a service on a virtual machine;
showing the installation of software in a target host machine. See “Availability” in p. 15-2, e.g. a service, Customer Relationship Management Application that is available for user to access at a point in time in a host machine. See Services Dashboard, it shows installed services in a system.  Other example such as Figure 15-1, p. 15-6, the services are in the calendar system; and also see sec. 4.4.10 start at p. 4-21) 

determining that the service corresponds to a service monitoring rule; 
(e.g. 15-2, take CRM application as a service, this application requires rules as user can log on and access a sale report, and the monitoring will be monitored based on whether the user can successful log in, browse the store and make an online purchaser, etc. Thus, each type of service will be monitored based on rules. See service rule in sec. 16.12.1, start @ p. 16-45. Example, Figure 15-1, p. 15-6, the services are in the calendar system included with monitoring rules and it is monitored by an agent in Grid control)

and based on the service corresponding to the service monitoring rule,
(p. 1-2, a Management agent, via Enterprise Manager Users, installs a grid control. The control console is used to monitor a service. See text “After installing Grid Control, what you see is the Grid Control Console, the user interface that displays information about the health of the monitored targets.”
p. 2.2 Monitoring Basics, Monitoring)

automatically configuring a monitoring agent identified by the service monitoring rule to monitor the service in accordance with the service monitoring rule on the at least one of the virtual machines on which the service is installed. 
(e.g. Management Agent, it installs Grid Control and for monitoring a service, it uploads or retrieve data for the grid control console ‘a service that is monitored’. 
See sec. 15.4, p. 15-6; each service test perform a different monitoring based on the type of a service: For example, Figure 15-1 monitors services related to calendars, so the administrative selects the service test corresponding to the rules, policies to monitor calendar system. So, in every monitoring service, Oracle discloses is within a host is with a different grid or page, for example in Figure 15-1, it is a grid/page for monitoring a service ‘Calendar System 1” is running in a “target host”, this monitoring includes the corresponding calendar policy (shown in the policy violation). This appearance is running by a monitoring program (an agent in the target host). In other part of Grid Control, it shows a services dashboard that shows a multiple services would be monitored in a different grid/page.  This appearance is also running by a different monitoring program: i.e. an automatically configuring a monitoring agent identified by the service monitoring rule).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
September 10, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191